By the Coükt.
1. It is not error to overrule a motion for a new trial on a ground which, substantially stated, is as follows: A request to charge the jury in writing having been properly made, the judge received from the clerk’s office a copy of the charge given by him on a former trial of the case, made certain pencil changes therein, and attached thereto a number of written requests to charge. So prepared the charge was read, and the same handed to the clerk as soon as delivered. The charge so prepared contained all the instructions given to the jury. Subsequently, after the verdict was rendered, the judge had the official stenographer to copy this charge, which, copy he verified. The pencil changes and additions were then erased from the original, which was returned to the clerk as part of the record of the first *548trial. The charge written out,, after verification, was filed in the clerk’s office several days after the trial. The charge as read remained with the clerk several days before being copied.
Submitted March 1,
Decided June 7, 1902.
Rehearing denied June 16,1902.
Action for damages. Before Judge Nottingham. City court of Macon. June 29, 1901.
Hall & Wimberly and J. JS. Hall, for the railway company.
Guerry & Hall and A. J. Gamp, contra.
(а) Under the facts above stated, the statute requiring written charges to be given was substantially complied with.
(б) The facts set out above do not constitute a good ground of a motion for anew trial, for the reason that the conduct of the judge of which complaint is made occurred after the verdict had been returned and the trial had ended.
2. No error sufficiently material to require the grant of a new trial appears to have been committed.